Citation Nr: 1001184	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  06-06 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a compensable evaluation for a lumbar 
muscle strain.

2.  Entitlement to service connection for bilateral lower 
extremity radiculopathy.  

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to 
January 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

The appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the Veteran's bilateral hearing loss is linked to service.


CONCLUSION OF LAW

A bilateral hearing loss was not incurred or aggravated by 
active service, and a sensorineural hearing loss may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a) 
(2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in June 2005 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  VA provided 
notice of how disability evaluations and effective dates are 
assigned in November 2006.  While the Veteran did not receive 
notice of all the elements prior to the August 2005 rating 
decision on appeal, any prejudice caused by that timing error 
was rendered harmless in light of the fact that the claim was 
readjudicated in a November 2006 supplemental statement of 
the case.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim including medical records.  While the Veteran was not 
provided a VA examination to determine the etiology of any 
current hearing loss the United States Court of Appeals for 
Veterans Claims (Court) has held that the VA Secretary must 
provide a VA medical examination when there is: (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies; (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; and 
(4) insufficient competent medical evidence on file for the 
VA Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006), citing 38 U.S.C. § 
5103A(d)(2).  Given the fact that there is no competent 
evidence which establishes that the appellant had a hearing 
loss for VA purposes in-service, and given that there is no 
competent evidence linking a current hearing loss to service, 
the Board concludes that no examination is required.

There is not a scintilla of evidence that any VA error in 
notifying or assisting the appellant reasonably affects the 
fairness of this adjudication.

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, private medical records, and VA records.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  Sensorineural 
hearing loss, if manifest to a degree of 10 percent within 
one year after separation from active duty, may be presumed 
to have been incurred in service. 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The Veteran contends that he is entitled to service 
connection for a hearing loss.  In his April 2005 claim, he 
reported serving aboard submarines in the 1970s and that most 
submariners he knows suffer from hearing loss.  Hence, he 
argues that there is a relationship between current hearing 
loss and his in-service noise exposure.  In November 2009, 
the representative argued that service treatment records show 
the beginning stages of hearing loss with the characteristic 
"notch" at 4000 Hertz.  The representative cited a study 
indicating that sensorineural hearing loss may be of delayed 
onset and argued that if the Board could not grant the 
benefits, that a VA examination should be obtained.  

For VA purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2009).  

The Veteran submitted copies of private audiograms 
documenting a current bilateral hearing loss disability for 
VA purposes.  Thus, the question is whether current hearing 
loss is related to active military service or events therein.  
See 38 C.F.R. § 3.303 (2009).  

The Veteran's served on active duty as electronics 
technician.  His medical records show service on an aircraft 
carrier.  Considering the circumstances of his service, the 
Board concedes in-service noise exposure.  See 38 C.F.R. 
§ 3.102 (2009).

Service treatment records do not include an enlistment 
examination.  

On examination in February 1969 for "pre-radiation 
placement" submarine training, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
20
LEFT
15
15
15
15
30

A high frequency left ear hearing loss was noted under the 
summary of defects and diagnoses.  Significantly, this loss 
was not a "hearing loss" as VA defines that term.  Indeed, 
the only loss was shown in thresholds of 8000 Hertz or 
greater.  38 C.F.R. § 3.385.  At his January 1973 separation 
examination spoken voice testing was reported as 15/15.  
Hence, the appellant did not show a hearing loss while on 
active duty as that term is defined by VA.  Id.

Since separation the Veteran has demonstrated that he now 
suffers from a bilateral hearing loss.  Significantly, 
neither service treatment records nor any postservice 
evidence establishes that the loss is related to service.  
The fact that there is no evidence of a hearing loss 
disability for VA purposes until many years postservice 
weighs heavily against the claim.  Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).  

Crucially, the appellant has not presented any competent 
evidence showing that his current hearing loss is related to 
service.  The Veteran has referred to some clinical 
literature concerning hearing loss, but that literature does 
not discuss the particulars of his claim.  Hence, the 
literature is not a sufficient basis upon which to grant 
service connection.  As a lay person, the appellant's 
reliance on a medical treatise is not a medical opinion 
addressing the etiology of his hearing loss.  Wallin v. West, 
11 Vet. App. 509, 514 (1998) (treatise evidence cannot simply 
provide speculative generic statements not relevant to the 
veteran's claim," but, "standing alone," must include 
"generic relationships with a degree of certainty such that, 
under the facts of a specific case, there is at least 
plausible causality based upon objective facts rather than on 
an unsubstantiated lay medical opinion" (citing Sacks v. 
West, 11 Vet. App. 314, 317 (1998)).

Accordingly, the Board must conclude that the preponderance 
of the most probative evidence is against the claim.  Thus, 
entitlement to service connection for a hearing loss must be 
denied.  

In reaching this decision the Board considered the 
appellant's statements.  While he is competent to report 
problems hearing in service, he is not competent to attribute 
a current hearing loss to service.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Simply put, as a lay person 
untrained in the field of medicine, he is not competent to 
offer a medical opinion addressing the etiology of his 
hearing loss.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

The claim is denied.


ORDER

Entitlement to service connection for a hearing loss is 
denied.  


REMAND

The Veteran was originally granted service connection for a 
lumbar muscle strain in October 1973 and assigned a 
noncompensable evaluation effective January 23, 1973.  At 
that time x-ray studies from March 1973 revealed no 
abnormality.

In April 2005, the Veteran submitted a claim for an increased 
rating.  He reported that recent magnetic resonance imaging 
(MRI) testing showed bulging discs and that his physician 
indicated this could be causing the numbness and weakness in 
his legs.  

Under the current rating criteria pertaining to the spine, 
associated objective neurologic abnormalities are separately 
evaluated.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (1) (2009).  

In the November 2009 written brief presentation, the 
representative argued that a 10 percent evaluation should be 
assigned based on x-ray evidence of pathology combined with 
evidence of painful motion.  The representative also argued 
that the evidence is in equipoise regarding whether the 
Veteran's lower extremity radiculopathy was secondary to his 
lumbar strain.  

A June 2005 VA examination noted the MRI findings and 
included a diagnosis of lumbar osteoarthritis and 
degenerative disc disease.  Range of motion testing showed 
extension limited to 20 degrees.  The Veteran also reported 
radicular pain on VA examination, but radiculopathy was not 
diagnosed.  

Significantly, however, the Veteran is currently service-
connected only for a lumbar muscle strain.  He is not service 
connected for lumbar arthritis or degenerative disc disease.  

A VA record dated in July 2005 includes an assessment of 
lower back pain with bilateral lower extremity paresthesias.  
Subsequent electromyographic testing showed various findings.  
For example, in July 2005 there were markedly abnormal 
conduction study findings most compatible with a mixed motor 
sensory polyneuropathy.  Needle electromyographic examination 
showed a significant fasciculation potential in primarily L5-
S1 innervated muscles bilaterally, but without other 
significant abnormalities.  The rest of the examination was 
within normal limits.  It was noted that these isolated 
fasciculations were nonspecific and could be seen in normal 
subjects.  Alternatively, they could be associated with a 
number of neuropathic disorders, a motor neuron disorder, and 
rarely with radiculopathy.  Markedly prolonged tibial H waves 
were also shown bilaterally.  These were reported as 
sensitive but nonspecific for S1 radiculopathy without 
supporting EMG findings.  Hence, it is unclear whether the 
Veteran currently has radiculopathy and if so, whether it is 
related to service connected lumbar strain.  

Considering the evidence and arguments of record, the Board 
finds that an additional examination is needed to determine 
whether the currently diagnosed osteoarthritis and 
degenerative disc disease is a progression of, or is 
otherwise related to, the service-connected lumbar muscle 
strain; and whether there is any associated radiculopathy of 
the bilateral lower extremities.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and 
requested to identify all health care 
providers who have treated his lumbar 
strain since 1973.  After receiving any 
necessary authorizations to secure records 
pertaining to such care, the RO should 
secure the same.  The Board is 
particularly interested in securing any 
medical records or opinions which would 
link his service connected lumbar strain 
with his current back disorder and 
radicular pain.
 
2.  Thereafter, the Veteran should be 
afforded a VA spine examination.  The 
claims folder is to be made available for 
the examiner to review.  In accordance 
with the latest AMIE worksheets for rating 
lumbar spine disability, the examiner is 
to provide a detailed review of the 
Veteran's pertinent medical history, 
current complaints, and the nature and 
extent of any disability.  The examiner is 
specifically requested to provide an 
opinion as to whether it is at least as 
likely as not, i.e., is there a 50/50 
chance, that the currently diagnosed 
lumbar osteoarthritis and degenerative 
disc disease is a progression of or is 
otherwise related to the service-connected 
lumbar strain.  The examiner is also 
requested to indicate whether the Veteran 
has a current diagnosis of lower extremity 
radiculopathy and if so, whether it is 
associated with service-connected lumbar 
spine disability.  The examiner must 
provide a complete rationale for any 
opinion provided.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  After the development requested has 
been completed, the RO/AMC should review 
the examination report to ensure that it 
is in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO/AMC 
must implement corrective procedures at 
once.  

4.  The Veteran should be notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.  

5.  Upon completion of the foregoing and 
any additional development deemed 
appropriate, readjudicate the appeal 
issues.  All applicable laws and 
regulations should be considered.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


